Citation Nr: 0605242	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran is competent to handle Department of 
Veterans Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This matter was previously before the Board in October 2004 
and May 2005 wherein it was remanded for additional 
development.  The case is now returned to the Board for 
appellate review.

The veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge at the RO in September 2005, 
however, he failed to appear as scheduled.


FINDING OF FACT

The veteran does not possess the mental capacity to contract 
or to manage his own affairs, including the disbursement of 
funds without limitation. 


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.353(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2002).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in December 2002 and October 2003, 
as well as by the discussions in the January 2003 rating 
decision and February 2004 statement of the case.  The 
veteran was told of what was required to substantiate his 
claim, of his and VA's respective duties, and was asked to 
submit evidence and/or information, which would include that 
in his possession, to the RO.  These documents, read as a 
whole, fulfilled the essential purposes of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).

The veteran's claim to have his competency restored was 
initially adjudicated by the RO in January 2003.  To any 
extent that the veteran was not provided adequate VCAA notice 
prior to the initial adjudication of his claim, the Court 
held in Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that 
timing errors do not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it. 
The veteran has pointed to no such prejudice in this case.  
In Mayfield, the timing-of-notice error was found to be 
sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of the claim by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In the matter at hand, the veteran 
underwent VA examination in October 2002.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Competency

VA regulations provide that a mentally incompetent person is 
one who because of injury or disease lacks the mental 
capacity to contract or to manage his or her own affairs, 
including disbursement of funds without limitation.  38 
C.F.R. § 3.353(a) (2005).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c) (2005).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d) (2005).

A letter from a VA staff psychiatrist dated in March 2001 
shows that the veteran was said to have been stable for at 
least one year and to have been consistent on his 
medications.  It was also indicated that his clinical status 
was such that he could now proceed with more independent 
living arrangement including being his own payee.  The 
psychiatrist concluded that he was competent to be his own 
payee.

VA outpatient treatment records dated from May 2000 to 
September 2002 contained numerous reports of plans by the 
veteran acquire real estate.  An outpatient treatment record 
dated in March 2001, his clinical social worker indicated 
that the veteran had been responsible and that there were no 
compelling reasons for him not to have control of his funds.

Thereafter, in September 2001, the veteran was examined and 
diagnosed with unspecified schizophrenia.  A Global 
Assessment of Functioning (GAF) code of 35 was assigned.  In 
January 2002, he had been contacted by a radio station with a 
complaint that he had been frequently calling an on-the-air 
employee.  That employee became frightened and was afraid she 
was being stalked by the veteran. 

In August 2002, the veteran indicated he wished to send $750 
to a veteran's organization.  He indicted that they once had 
given him $500, so he wanted to repay them.  A smaller 
contribution was suggested by the social worker, but the 
veteran wanted to give the full amount.  The veteran's payee 
was to be contacted.

In October 2002, the veteran admitted to smoking a small 
amount of marijuana when his elbows were hurting.  The no 
drug use policy of his boarding home was discussed with him.

A VA examination report dated in October 2002 shows that the 
veteran's claims file was provided to the examiner and 
carefully reviewed in conjunction with the examination.  The 
veteran was said to have a history remarkable for chronic 
mental illness most of his life.  He had never really worked.  
He had tried to be a mechanic, but he really did not get 
along very well with folks and obviously had some problems 
with his psychosis and could not function.  He was a very 
large and kind of intimidating gentleman physically, which 
the examiner opined could have been part of the issue.  He 
would get "rageful" at times.

As to the issue of competency, the examiner reported that of 
the VA physicians had written a letter supporting the fact 
that the veteran was stable.  The examiner agreed, in that 
the veteran's behavior was relatively stable in the sense of 
having chronic undifferentiated schizophrenia and having it 
medicated.  The major concerns right now, financially, for 
him were concerns about his judgment and his lack of insight.  
A fair amount of time was spent going over his expenses and 
his money situation.  He was 100 percent service connected.  
He had a rent of $1,056, living in a board and care home, 
where he had been for a couple of years, in Redwood City.  
The examiner's concern was his ability to manage his money.  
He would carry around $645 of cash in his pocket, which was 
considered to be poor judgment.  It was not clear if he was 
paranoid about the bank or he did not trust the bank.  When 
asked about having a checking account, he said he had trouble 
with his pin number.  He would get basically $100 a week from 
his payee and he was able to save some of that money, which 
is how he got the $645.  He provided a statement showing he 
had a trust fund of about $35,000.00 or $40,000.00 in it.  He 
would pay one of the fellow residents $7.00 a week, along 
with his roommate, for a total of $14.00 a week to have their 
bathroom cleaned.  The examiner reiterated his concern that 
the veteran, who talks about getting rageful, would have some 
problems when it came to managing his money on his own.  He 
was concerned about people taking advantage of him and was 
most concerned about him walking around with $645 in cash, 
which he took out and proudly showed.  He was thought to be a 
likable guy, who had been doing fairly well, but the stress 
of not having a payee and dealing with his money on his own 
is just something that he was not ready for right now.  The 
veteran had discussed opening up an automobile repair shop 
with his son in Florida.  The examiner was concerned about 
his leaving the treatment he was getting and the stabilized 
situation and moving to another area.  The examiner concluded 
that the veteran was not competent to handle his own funds.  
A diagnosis of chronic undifferentiated schizophrenia was 
provided and a GAF of 40 was assigned.

A VA medical record dated in July 2003 shows that the veteran 
continued to be stable in his current psychiatric regime.  He 
described having handled his own money for years.  The 
assessment was schizophrenia-affective disorder.

A VA medical record dated in January 2004 shows that the 
veteran was currently psychiatrically stable.  Mental status 
examination revealed some disorganized thinking and poor 
judgment, though he had been able to maintain in the 
community.  The diagnosis was chronic undifferentiated 
schizophrenia with a history of polysubstance abuse.  A GAF 
of 40 was assigned.

Parenthetically, the Board notes that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).

Based upon the evidence of record, the Board finds the 
veteran does not possess the consistent mental capacity to 
contract or to manage his own affairs, including the 
disbursement of funds without limitation.

The Board has considered the March 2001 letter from the VA 
psychiatrist, however, it does not appear to be based upon a 
complete review of the veteran's claims file, nor does it 
provide a rationale for the conclusion that was reached by 
the examiner.

The Board places significant probative value on the October 
2002 VA examination report's opinion as to competency.  
Specifically, the examiner clearly concluded that the veteran 
was not competent to handle his own funds.  This opinion was 
definitive and based upon a complete review of the file. It 
is, therefore, found to carry probative weight.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).   Additionally, the 
examiner specifically addressed the criteria for the finding 
of incompetency and provided a complete rationale for his 
conclusion.

Moreover, the Board finds that subsequent to the March 2001 
opinion, the outpatient treatment records show that the 
veteran has engaged in behavior that was suspected of being 
stalking, had considered the purchase of various plots of 
real estate, had admitted to using illegal drugs, and had 
attempted to give a large amount of money to a veteran's 
organization.  The January 2004 VA outpatient treatment 
record confirmed that he had some disorganized thinking and 
poor judgment.

Additionally, the veteran's consistent GAF scores in the 35-
40 range, indicate  impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Coupled with the opinion of the October 2002 VA 
examiner, this is persuasive evidence that the veteran is 
unable to manage his own funds.

Given the consistency of the medical evidence as to the 
veteran's lack of capabilities over the years, the Board 
finds that the medical evidence is clear and convincing and 
leaves no doubt as to this veteran's incompetency.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.




ORDER

The veteran is not competent for VA purposes.  The appeal is 
denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


